DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 18, 2021.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement figures, as submitted March 18, 2021, have not been submitted using "India ink or its equivalent". If the ink used in the figures as submitted March 18, 2021 were black, instead of dark gray, then the figures would be acceptable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: As amended, on the last two lines of page 10 it is stated that “in one preferred embodiment of the present invention not shown in the figures, the control member, advantageously in the form of a maneuvering bracket, can be mounted pivoting around an axis traversing the control nut and extending perpendicular to the longitudinal axis of the control member”.  This is objected to because it appears, as best understood by the examiner, that this is the illustrated embodiment, but it is described as not shown in the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retractable blocking system, interpreted as the spring inserted into a housing of the control nut and a ball biased by the spring to protrude from the control nut and penetrate a slot in the cover when the maneuvering bracket is in the intermediate position, in claims 1, 2, and 4-12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because claim 3 recites the structure of the retractable blocking system, it is not considered to invoke 112(f) for the “retractable blocking system”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the disclosed make up the travel of the overtravel spring”, as is recited in amended claim 1.
As best understood by the examiner from the specification, the retractable blocking system is disclosed to be configured to block adjustment of the maneuvering bracket by the user, NOT movement of the slide valve. The breadth of the claims is not commensurate in scope with the disclosure, and is not encompassed by the disclosure.  Because claim 1 invokes 112(f), the structure disclosed and its equivalents are encompassed by the claims; however, the disclosed structure cannot perform the recited function. Therefore, the direction provided by the inventor in the originally filed disclosure is insufficient to enable the manufacture of the claimed invention without undue experimentation. Furthermore, because of the invocation of 112(f) for claims 1, 2, and 4-10, and the recitation of specific structure in claim 3 which cannot perform the recited function, prior art which can perform the claimed function of temporarily blocking temperature adjustment would not teach one of ordinary skill how to make the claimed invention, which must necessarily, as claimed, use the recited temporary blocking structure to block temperature adjustment. Furthermore, the failure of the disclosed structure to perform the recited function means that even a hypothetical working example of the recited invention is unavailable. Therefore, the recited structure cannot be made by one of ordinary skill in the art without undue experimentation.
Note: because the disclosed structure can be manufactured from the information presented, this enablement rejection has not been accompanied by a rejection under 35 USC 101. However, the function recited in the claims does not appear to be one which can be performed by the disclosed structure, which is why an enablement rejection is still presented above.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitations “and which is configured to temporarily block temperature adjustment of the mixed fluid in an intermediate position of the maneuvering bracket between said two end adjusting positions so as, in this intermediate position, to make up the travel of the overtravel spring”.
It is unclear what it means to “make up the travel of the overtravel spring”.
Furthermore, as disclosed, the function of the retractable blocking system is to temporarily block the additional movement of the maneuvering bracket, not to temporarily block temperature adjustment of the mixed fluid. The retractable blocking mechanism does not block movement of the slide valve in response to temperature, it blocks movement of the maneuvering bracket. Because of the contradiction between the disclosed function and the recited function, it is unclear what is intended to be encompassed by the claim. This contradiction is made worse by the invocation of 112(f), because there is no disclosed structure which actually blocks the temperature adjustment.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the retractable blocking system comprising a spring inserted into a housing of the control nut and a ball .

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Note: this indication of allowability for claims 1, 2, and 4-10 is applicable if and only if the examiner’s understanding of the intended function of the retractable blocking system, to temporarily block manual temperature adjustment of the mixed fluid, is correct.

Response to Arguments
Applicant's arguments filed March 18, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 8 that the drawings have been resubmitted and are now acceptable in light of the amendment to the claims.
As detailed above, the replacement figures submitted March 18, 2021 are not in black ink. If the figures were in black ink, they would be acceptable.
It is argued on pages 8 and 9 that the specification and drawings disclose the maneuvering bracket and control member are sufficiently clearly described and illustrated.
The examiner apologizes for accidentally citing the wrong page and line numbers of the specification. However, the specification, as amended, does state that the preferred embodiment of the control member is not shown. This appears to be contrary to the examiner’s understanding of what is shown, and therefore is objected to.

Although this is correct, as amended, the claims now recite a “retractable blocking system”, which includes a function (blocking) and a nonce term (system), which invokes 112(f).
It is argued on pages 9 and 10 that, as amended, the claims are now clear.
Temperature adjustment of the mixed fluid is performed by the slide valve, which is temperature controlled. Manual adjustment of the temperature of the mixed fluid is performed by the retractable blocking system, which does not block the slide valve, but does change the target temperature for the mixed fluid. It is the maneuvering bracket which the blocking system blocks the motion of, not the slide valve. Therefore, the recited function is not the disclosed function, and the scope of the claims is unclear in new and different ways.
It is argued on page 10 that Mace does not disclose the recited retractable blocking system. As detailed above, the disclosed retractable blocking system does not perform the recited function, but Mace does not disclose either a retractable blocking system or an equivalent to a retractable blocking system which can perform the function as the examiner understands it to have been intended. Therefore, the rejection has not been maintained, and all claims have been indicated to contain allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXIS K. COX/
Examiner




/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763